Citation Nr: 1624707	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for residuals of a puncture wound to the right lower extremity with scar prior to January 14, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to May 1967 and from April 1968 to December 1969, including combat service in the Republic of Vietnam for which he was awarded a Purple Heart for the injury addressed herein.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for April 2015.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

This matter was previously before the Board in August 2015 and January 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In a February 2016 rating decision, service connection was granted for bilateral hearing loss.  As the benefit sought on appeal has been granted, that claim is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected scar has been manifested by one non-linear scar on the right calf, measuring approximately seven centimeters by two-and-one-half centimeters, which exhibited symptoms of numbness and intermittent pain.


CONCLUSIONS OF LAW

1.  Since the February 2010 date of claim for increase, the criteria for a rating of   10 percent, but not higher, for a scar on the right lower extremity have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for a rating in excess of 10 percent for a scar on the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.   § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist
  
Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO's February 2010 letter to the Veteran contained the requisite notice.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports. 

The Board also notes that action requested in the prior remands has been undertaken.  The Veteran underwent a VA peripheral nerve examination in November 2015 and a VA muscle injury examination in February 2016.  Outstanding VA treatment records were also obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In a November 2008 rating decision, service connection was granted for residuals  of a puncture wound to the right lower extremity with a residual scar, and a noncompensable rating was assigned, effective June 21, 2008.  In February 2010, the Veteran filed a claim for an increased rating for his service-connected residuals of a puncture wound, which was denied in a June 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  In an October 2013 rating decision, a 10 percent disability rating was assigned for the scar on the right lower extremity, effective January 14, 2013.  In a February 2016 rating decision, a separate 30 percent disability rating was assigned for residuals of a muscle injury, effective February 10, 2010.  The Veteran has not disagreed with the evaluation or the effective date assigned to the muscle injury, and that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2015).  Additionally, symptomatology associated with the muscle injury cannot be considered in evaluating the Veteran's scar.  38 C.F.R.      § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures     more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Scars other than the head and neck are rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  The Veteran's service-connected scar has been assigned a noncompensable rating prior to January 14, 2013, and a 10 percent rating beginning January 14, 2013, pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful; a 20 percent disability rating is assigned for three or four scars that are unstable or painful; and a maximum 30 percent disability rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Under Diagnostic Code 7801, a scar not of the face, neck or head that is deep and nonlinear is rated as follows. A rating of 10 percent is assigned for an area of at least 6 square inches (36 sq. cm.) but less than 12 square inches (77 sq. cm.).  A rating of 20 percent is assigned for an area of at least 12 square inches but less than 72 square inches (465 sq. cm.).  A rating of 30 percent is assigned for an area of at least 72 square inches but less than 144 square inches (929 sq. cm.).  A rating of    40 percent is assigned for an area of 144 square inches or greater.  (A note to Diagnostic Code 7801 explains that a "deep scar" is one associated with underlying soft tissue damage.)

Under Diagnostic Code 7802, a scar not of the face, neck or head that is superficial and nonlinear is assigned a rating of 10 percent if it measures 144 square inches (929 sq. cm.) or greater. (A note to Diagnostic Code 7802 explains that a "superficial scar" is one not associated with underlying soft tissue damage.)

Under Diagnostic Code 7805, other disabling effects not considered under diagnostic codes 7800-7804 are rated under an appropriate diagnostic code.

In written statements received throughout the appeal period, the Veteran reported symptoms of pain and numbness around the scar on his right lower extremity.  

During a February 2010 VA examination, the Veteran reported sustaining a punji stick wound to the right lower extremity in March 1967 while serving in Vietnam.  A physical examination revealed a scar on the right lower extremity measuring one centimeter by one-half centimeter, which was glossy, hypopigmented, slightly indented from the surrounding skin, and very faint.  There was no evidence of keloid formation, edema, or inflammation.  There was numbness to pin prick around at the location of the scar itself.  The examiner indicated that the Veteran  did not report any pain, but reported itching due to a skin flaking condition, which was present on both lower legs, arms, and chest.  

During a January 2013 VA examination, the Veteran reported symptoms of numbness in the area around the scar on his right lower extremity.  The Veteran described a mild ache in the scar in cold weather.  A physical examination revealed a superficial, non-linear scar on the right calf measuring seven centimeters by two-and-one-half centimeters, for a total area of ten-and-one-half centimeters.  The examiner indicated that the scar was not unstable, but there was anesthesia to the upper area of the scar.  

A November 2015 VA peripheral nerve examination report indicates that sensation to vibration was absent over the scar on the right lower extremity.  The examiner noted that the scar measured approximately six centimeters by one centimeter, exhibited numbness over the scar, and was painful during cold weather and with prolonged walking.  

Upon review of the evidence, the Board notes that while the February 2010 VA examiner indicated that the Veteran did not report symptoms of pain, the examiner did observe numbness to pin prick around at the location of the scar.  Further, the record shows that the Veteran reported symptoms of numbness around the scar in his February 2010 claim and in written statements received thereafter.  Moreover, during the January 2013 VA examination, the Veteran described a mild ache in the scar in cold weather.  Therefore, based on objective findings associated with the scar during the course of the claim, and resolving any doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent disability rating have been more nearly approximate throughout the entire period on appeal.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804; see also Gilbert, 1 Vet. App. at 56.  Thus, a 10 percent disability rating from the February 2010 date of claim.  

The medical evidence of record does not support an evaluation in excess of 10 percent for any distinct period on appeal.  The findings noted above clearly do not reflect three or more scars which are painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board has also considered whether the Veteran's service-connected scar warrants a higher or separate disability rating under another scar diagnostic code.  However, as the total area of the scar is less than 39 square centimeters, higher or separate ratings under Diagnostic Codes 7801 and 7802 are not warranted.  Moreover, other than the separately rated muscle disability, there are no other manifestations for consideration under Diagnostic Code 7805.  38 C.F.R. § 4.118.  

The Board has considered whether the Veteran's residuals of a puncture wound to the right lower extremity presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  In this case, the evidence shows that the Veteran's service-connected residuals of a puncture wound to the right lower extremity have been manifested   by scarring of approximately ten-and-one-half centimeters in total   area, with intermittent pain and numbness in the scar, as well as muscle injury for which he has been assigned a separate rating.  The Veteran has not alleged and the evidence does not suggest that his leg disability has resulted in hospitalization during the course of the claim or marked interference with employment, either alone or in conjunction with other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran has not asserted, and the record does not reflect, that he is rendered unemployable due to residuals of a puncture wound to the right lower extremity.  During the February 2010 VA examination, the Veteran reported retiring in 2004 due to eligibility by age and duration of work.  Additionally, the February 2016 VA examiner indicated that the Veteran's injury did not affect his ability to work.  As such, the Board finds that a claim of entitlement to TDIU has    not been raised and no further action pursuant to Rice is necessary.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's residuals of a puncture wound to the right lower extremity ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

From the February 10, 2010 date of claim, a rating of 10 percent for a scar on the right lower extremity puncture wound is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for a scar on the right lower extremity is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


